The Court :
Plaintiff sued defendant as the Sheriff of San Diego county, for the possession of certain sheep or the value thereof, and defendant justified under a seizure made by him in an action brought against the plaintiff and others by one Joseph Lambeye. There is but one point made on the appeal, and that is that the complaint filed in the case of Lambeye v. Lawrence et al. did not contain a sufficient description of the property. If the point were well taken it would not follow therefrom that the plaintiff has any cause of action against the defendant. The Court had jurisdiction. The process was regular on its face, and justified the defendant in seizing the property.
Judgment and order affirmed.